Exhibit 10.2

Trout Capital LLC

 

Member FINRA, SIPC

April 25, 2013

PERSONAL & CONFIDENTIAL

Christopher Anzalone Ph.D

President & Chief Executive Officer

Arrowhead Research Corporation

225 South Lake Avenue, Suite 1050

Pasadena, California 91101

Dear Chris,

This letter (the “Agreement”) confirms the agreement between Trout Capital LLC
(“Trout”) and Arrowhead Research Corporation (the “Company”) as follows:

1. Services.

(a) The Company hereby engages Trout to render financial advisory services to
the Company, including those described in Section 1. (b) herein.

(b) Trout shall provide non-exclusive advisory services (the “Services”) in
connection with a currently contemplated financing of the Company (a
“Transaction”). As appropriate, Trout will:

 

  (i) Develop a list of targets to approach on behalf of the Company;

 

  (ii) Advise the Company with respect to the structure, terms and timing of a
Transaction;

 

  (iii) Prepare and assist in negotiations, as required;

 

  (iv) Review the required Transaction documents to the extent such documents
relate to the Transaction or the terms of securities being offered in the
Transaction;

 

  (v) Render such other financial advisory services as may from time to time be
agreed upon by the Company and Trout.

(c) The Company shall make available to Trout all information concerning the
business, assets, liabilities, operations and financial condition of the Company
which Trout reasonably requests in connection with its performance of the
Services. All such information provided by or on behalf of the Company shall be
complete, accurate and not misleading. Trout will not independently verify such
information and will rely upon the accuracy and completeness of the information
provided by the Company. The

 

740 Broadway / 9th Floor / New York, NY 10003

Phone / 646-378-2900 Fax / 646-378-2901

www.troutcapital.com



--------------------------------------------------------------------------------

Company shall be solely responsible for the accuracy and completeness of the
information memorandum and all other descriptive material prepared by the
Company (with or without Trout’s assistance) concerning the Company and the
proposed Transaction. Trout will not independently verify information contained
in such material. No descriptive material shall be distributed without the
Company’s prior consent.

(d) The Company agrees that it will be solely responsible for ensuring that any
Transaction complies with applicable law. The Company understands that Trout is
not undertaking to provide any legal, regulatory, accounting, insurance, tax or
other similar professional advice and the Company confirms that it is relying on
its own counsel, accountants and similar advisors for such advice.

2. Conduct of Potential Transaction Services. In order for Trout to effectively
coordinate the Transaction process, Trout shall have the sole authority to
initiate and conduct discussions or negotiations with all potential targets that
have been approved by the Company. The Company shall identify to Trout (a) all
potential targets that Company has been in contact with prior to Trout’s
engagement, and (b) all potential targets that make inquiries to the Company
during Trout’s engagement.

3. Best Efforts. Subject to the performance by the Company of its obligations
under this Agreement and to the terms and conditions of this Agreement, Trout
agrees to use its reasonable best efforts, in accordance with customary
practice, to arrange the proposed Transaction. The Company expressly
acknowledges and agrees that Trout’s obligations under this Agreement are on a
reasonable best efforts basis only and that Trout cannot ensure the successful
arrangement or completion of the proposed Transaction.

4. Fees and Expenses.

(a) Trout shall receive a transaction fee with respect to any actual Transaction
arising from this Agreement. Upon the closing of the sale of any debt or equity
securities in a Transaction or any part of a Transaction, the Company shall pay
Trout a fee equal to two percent (2%) of the total gross amount raised or
committed by the lenders and/or investors in the Transaction listed in Schedule
A to this Agreement (the “Fee”).

(b) The Company shall reimburse Trout for all reasonable out-of-pocket expenses
incurred by Trout in connection with the performance of the Services under this
Agreement, including, without limitation, reasonable attorneys’ fees and
expenses, long distance telephone charges, overnight delivery costs, postage,
printing, photocopying and travel; provided, that such out-of-pocket expenses
shall not exceed a total of $10,000 without the prior consent of the Company.
Trout personnel shall travel coach class for all domestic flights of five hours
or less in duration and may travel business class for all domestic flights more
than five hours in duration and all foreign flights. The Company shall reimburse
Trout for expenses within ten (10) days after submission of an expense report
detailing expenses incurred.

 

740 Broadway / 9th Floor / New York, NY 10003

Phone / 646-378-2900 Fax / 646-378-2901

www.troutcapital.com



--------------------------------------------------------------------------------

(c) All fees and expenses payable under this Agreement are net of applicable
withholding, sales or similar taxes.

(d) All Fees associated with the Transaction are due within ten (10) business
days after the closing of a Transaction.

5. Term.

(a) The Term of the Agreement is 30 days.

(b) This Agreement may be terminated at any time by either Trout or the Company,
with or without cause, upon written notice to the other. Upon termination of
this Agreement, the Company shall pay Trout for all out-of-pocket expenses which
it has incurred in connection with the performance of the Services under this
Agreement and which have not been reimbursed pursuant to Section 4(c).

(c) If the Company terminates this Agreement pursuant to Section 4(b) and the
Company completes a Transaction within 30 days of the date of this Agreement
with an investor listed on Schedule A , the Company shall pay Trout the same Fee
Trout would have been entitled to receive had the Transaction been completed
during the term of this Agreement.

6. Nature of Relationship. Trout will act under this Agreement as an independent
contractor with duties solely to the Company. Nothing in this Agreement shall be
deemed to create a fiduciary, agency, employment or joint venture relationship
between Trout and the Company. Nothing in this Agreement shall be deemed to
confer on any person or entity other than Trout and the Company or their
respective successors and assigns and, to the extent expressly set forth herein,
the Indemnified Parties (as defined in Section 8(a)), any relationship, rights
or remedies under or by reason of this Agreement or of the Services to be
rendered by Trout.

7. Confidentiality.

(a) Trout will not disclose to any other person or entity, or use for any
purpose, any information pertaining to the Company or any subsidiary of the
Company which is either non-public, confidential or proprietary (“Information”)
that Trout obtains or is given access to by the Company or one of its
subsidiaries or any of their respective officers, directors, employees, advisors
or other agents (“Representatives”) during the term of this Agreement.
“Information” does not include information which (i) is now, or hereafter
becomes, through no act or failure to act on the part of Trout, generally

 

740 Broadway / 9th Floor / New York, NY 10003

Phone / 646-378-2900 Fax / 646-378-2901

www.troutcapital.com



--------------------------------------------------------------------------------

known or available to the public; (ii) was acquired by Trout before receiving
such information from the Company (or any of its subsidiaries or
Representatives) and without restriction as to use or disclosure; (iii) is
hereafter rightfully furnished to Trout by a third party, without restriction as
to use or disclosure; (iv) is information which was independently developed by
Trout without breach of any obligation of confidentiality; (v) is required to be
disclosed pursuant to law, provided that Trout (A) gives the Company reasonable
advance notice of such required disclosure so that the Company may seek an
appropriate protective order or other remedy; (B) will not oppose, and will
cooperate with, the Company at the Company’s expense in seeking such order or
remedy and (C) will disclose only that portion of the Information which it is
legally compelled to disclose; or (vi) is disclosed with the prior written
consent of the Company. The provisions of this Section 7(a) shall survive the
termination of this Agreement for a period of three years.

(b) Notwithstanding the foregoing, Trout may disclose any Information to its
affiliates and to its or their respective Representatives in connection with the
performance of the Services or if necessary in order to protect or enforce its
rights under this Agreement. In addition, Trout shall have the right to disclose
to others in the normal course of its business its relationship with the
Company.

(c) All advice (written or oral) given by Trout to the Company or any of its
subsidiaries is intended solely for the benefit and use of the Company and its
subsidiaries (limited to their respective management and Board of Directors).
Except as required by law, the Company shall not use, reproduce, disseminate or
quote such advice at any time in any manner, nor shall any public references to
Trout be made by the Company, in each case, without Trout’s prior written
consent. Any descriptive material prepared with Trout’s assistance shall not be
used, reproduced, disseminated, quoted or referred to by the Company, any
subsidiaries of the Company nor any of their respective Representatives at any
time or in any matter, except (i) with regard to assisting potential investors
or lenders under the terms of separate confidentiality agreements; or (ii) with
the prior written consent of Trout, unless the Company is required by law to
disclose such information, provided that the Company (A) gives Trout reasonable
advance notice of such required disclosure so that Trout may seek an appropriate
protective order or other remedy; (B) will not oppose, and will cooperate with,
Trout, at its own expense, in seeking such order or remedy and (C) will disclose
only that portion of the Information which it is legally compelled to disclose.
The provisions of this Section 7(c) shall survive the termination of this
Agreement for a period of three years.

8. Indemnification.

(a) The Company hereby agrees to defend, indemnify and hold harmless Trout and
its members, managers, employees, agents, other representatives and each other
person who controls Trout within the meaning of the Securities Act of 1933, as

 

740 Broadway / 9th Floor / New York, NY 10003

Phone / 646-378-2900 Fax / 646-378-2901

www.troutcapital.com



--------------------------------------------------------------------------------

amended or the Securities Exchange Act of 1934, as amended, and their respective
heirs, successors, assigns and affiliates (each an “Indemnified Party” and
together, the “Indemnified Parties”) from and against any and all losses,
deficiencies, claims, actions, liabilities, damages, assessments, judgments,
obligations, penalties, awards and other liabilities, costs and expenses,
including but not limited to interest, penalties and reasonable fees,
disbursements and expenses of attorneys, accountants, financial and other
advisors, experts and witnesses, both those incurred in connection with the
defense or prosecution of the indemnifiable claim and those incurred in
connection with the enforcement of this provision (collectively, “Damages”)
caused by, based upon, resulting from or arising out of this Agreement and/or
the provision of the Services to the Company by Trout and/or the Transaction,
except for Damages that result primarily and directly from the gross negligence
or willful misconduct of any such Indemnified Party, as determined in a final
adjudication by a court of competent jurisdiction.

(b) Promptly after receipt by an Indemnified Party of notice of the commencement
of any claim, action or other proceeding against it (collectively, an
“Indemnified Claim”), such Indemnified Party shall provide the Company with
written notice of the commencement thereof; provided, that no failure or delay
by the Indemnified Party in giving such notice will relieve the Company from any
obligation or liability under this Agreement, except and to the extent that the
Company is materially prejudiced by such failure or delay. Such notice shall
describe the Indemnified Claim in reasonable detail. The Company may elect to
defend, at its own expense and with counsel of its selection, reasonably
satisfactory to the Indemnified Party, any Indemnified Claim unless (i) the
Indemnified Claim seeks an order, injunction or other equitable or declaratory
relief against the Indemnified Party; (ii) the Indemnified Party shall have
reasonably concluded that there is an actual or potential conflict of interest
between it and the Company in the conduct of such defense; (iii) the Indemnified
Party shall have one or more defenses available to it that are not available to
the Company; (iii) the Company shall have failed to employ counsel reasonably
satisfactory to the Indemnified Party; or (iv) the Company is not timely or
diligently defending such Indemnified Claim. If the Company elects to defend
such Indemnified Claim, it shall within ten days (or sooner, if the nature of
the Indemnified Claim so requires) notify the Indemnified Party of its intent to
do so, and the Indemnified Party shall cooperate, at the expense of the Company,
in the defense of such Indemnified Claim. If the Company elects not to defend
the Indemnified Claim, is not permitted to defend the Indemnified Claim by
reason of this Section 8(b), fails to notify the Indemnified Party of its
election as herein provided or contests its obligation to indemnify under this
Agreement with respect to such Indemnified Claim, the Indemnified Party may pay,
compromise or defend such Indemnified Claim at the sole cost and expense of the
Company. Notwithstanding the foregoing, neither the Indemnified Party nor the
Company may settle or compromise any claim over the reasonable written objection
of the other; provided that the Indemnified Party may settle or compromise any
Indemnified Claim as to which the Company has failed to notify the Indemnified
Party of its election under

 

740 Broadway / 9th Floor / New York, NY 10003

Phone / 646-378-2900 Fax / 646-378-2901

www.troutcapital.com



--------------------------------------------------------------------------------

this Section 8(b) or as to which the Company is contesting its indemnification
obligations hereunder or as to which such settlement includes as an
unconditional term thereof the giving by the claimant or plaintiff of a release
of the Company from all liability with respect to such Indemnified Claim. Should
either party unreasonably withhold, delay or condition consent to any settlement
or compromise of any Indemnified Claim, that party shall be liable for all
further defense related costs, including reasonable outside attorneys’ fees and
expenses. In any event, the Indemnified Party may participate, at its own
expense, in the defense of any Indemnified Claim. If the Company chooses to
defend any Indemnified Claim, the Indemnified Party shall make available to the
Company any books, records or other documents within its control that are
necessary or appropriate for such defense. If the Indemnified Party defends the
Indemnified Claim, the Company shall cooperate in such defense and shall make
available to the Indemnified Party any books, records or other documents within
its control that are necessary or appropriate for such defense. Any Damages of
the Indemnified Party for which the Company is liable for indemnification
hereunder shall be paid upon written demand therefor.

(c) If the foregoing indemnity is unavailable to any Indemnified Party for any
reason, then the Company, on one hand, and Trout, on the other hand, shall
contribute to the Damages of the Indemnified Party in accordance with the
relative benefits received by the Company, on one hand, and Trout, on the other
hand, and also the relative fault of the Company, on one hand, and Trout on the
other hand, in connection with the statements, acts or omissions which resulted
in such Damages and other relevant equitable considerations. Notwithstanding the
foregoing, Trout shall not be obligated to contribute any amount pursuant to
this Section 8(c) that exceeds the amount of the Fee received by Trout pursuant
to this Agreement.

(d) The provisions of this Section 8 shall survive the termination of this
Agreement.

9. Freedom to Provide Other Services. During the term of this Agreement, Trout
may provide the same or similar Services to or for any person or entity other
than the Company, including, but not limited to, competitors of the Company.

10. Communications. The Company acknowledges that certain communications systems
and networks which Trout may use or rely on in performing the Services do not
necessarily represent a secure environment in which to conduct communications.
These systems include certain telephone systems, computer networks and the
Internet. Nevertheless, the Company authorizes Trout, subject to the
confidentiality provisions of Section 7, to use such systems (including sending
and receiving electronic mail) for communication of sensitive information about
the Company.

 

740 Broadway / 9th Floor / New York, NY 10003

Phone / 646-378-2900 Fax / 646-378-2901

www.troutcapital.com



--------------------------------------------------------------------------------

11. Publicity. Subject to applicable law, Trout may (i) place advertisements in
financial and other newspapers and journals (including electronic versions
thereof) at its own expense describing its services to the Company and (ii) use
the Company’s name and corporate logo in such advertising or in other
promotional materials (including electronic versions thereof) concerning Trout’s
services.

12. Governing Law; Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York with respect to contracts made and to be performed
entirely therein and without regard to choice of law principles thereof.

(b) Any dispute, controversy or claim arising out of, relating to or in
connection with this Agreement or the breach, validity or termination thereof
shall be fully and finally settled in accordance with the rules of the FINRA,
under procedures administered by FINRA Dispute Resolution, Inc., and judgment on
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The place of arbitration shall be New York City, New York.
A request for interim measures by a party to a court shall not be deemed
incompatible with, or a waiver of, this agreement to arbitrate.

(c) The parties (A) consent to the exclusive jurisdiction of the state and
federal courts located in the County of New York, State of New York for all
purposes in connection with dispute resolution, including the entry of judgment
on any award; (B) waive any objection to laying venue in any such court;
(C) waive any objection that any such court is an inconvenient forum or does not
have jurisdiction over any party; and (D) consent that any process, notice of
motion or other application to such courts, and any papers in connection with
arbitration, may be served by registered or certified mail, return receipt
requested, by personal service, or in such other manner as may be permissible
under the rules of the applicable court or arbitration tribunal, provided a
reasonable time for appearance is allowed.

13. Miscellaneous.

(a) If any one or more of the provisions of this Agreement shall for any reason
be held to be invalid, illegal or unenforceable, the remaining provisions of
this Agreement shall be unimpaired and the invalid, illegal or unenforceable
provision shall be replaced by a mutually acceptable provision, which, being
valid, legal and enforceable, comes closest to the intention of the parties
underlying the invalid, illegal or unenforceable provision.

(b) This Agreement contains the entire understanding of the parties relating to
the subject matter of this Agreement and supercedes all prior agreements and
understandings with respect to such subject matter, whether oral or written. No

 

740 Broadway / 9th Floor / New York, NY 10003

Phone / 646-378-2900 Fax / 646-378-2901

www.troutcapital.com



--------------------------------------------------------------------------------

modification to any provision of this Agreement shall be binding unless in
writing and signed by both the Company and Trout. No waiver of any rights under
this Agreement will be effective unless in writing, signed by the party against
whom enforcement of such waiver is sought. The waiver of a default shall not
constitute a waiver of any other default, and the failure of either party to
enforce any right or remedy for any one default shall not be deemed a waiver of
such right or remedy if the offending party persists in such default or commits
another default, nor shall such failure in any way affect the validity of the
Agreement or any provision of this Agreement.

(c) All notices under this Agreement shall be sufficient if delivered by
registered or certified mail, overnight mail or personal service. Any notice
shall be deemed to be given only upon actual receipt or refusal of receipt to
the address of the Company or Trout, as the case may be, set forth above or such
other address as such party shall have specified in writing to the other party
in accordance with this Section 14(c).

(d) This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
on such counterpart, but all of which together shall constitute but one and the
same instrument.

(e) This Agreement, and any right or obligation under this Agreement, may not be
assigned, transferred or delegated by either party without the express prior
written consent of the other party; provided, however, that either party may,
without the consent of the other party, assign or transfer this Agreement to any
direct or indirect parent or subsidiary company of such party or in connection
with a merger or sale of all or substantially all of the assets or stock of such
party. Subject to the foregoing, this Agreement and the obligations hereunder
shall be binding on the representatives, assigns, and successors of the party in
question and shall inure to the benefit of the assigns and successors of such
party.

If the foregoing terms meet with your approval, please sign and return the
enclosed copy of this Agreement.

We look forward to working with you.

 

740 Broadway / 9th Floor / New York, NY 10003

Phone / 646-378-2900 Fax / 646-378-2901

www.troutcapital.com



--------------------------------------------------------------------------------

Acknowledged and Agreed to:

Trout Capital LLC

 

By:    Jonathan Fassberg   

    /s/ Jonathan Fassberg

Its:    CEO    Dated:    April 25, 2013 Arrowhead Research Corporation       By:
   Christopher Anzalone   

    /s/ Christopher Anzalone

Its:    CEO    Dated:    April 25, 2013

 

740 Broadway / 9th Floor / New York, NY 10003

Phone / 646-378-2900 Fax / 646-378-2901

www.troutcapital.com